
	

114 HRES 451 IH: Expressing the sense of the House of Representatives that Sergeant Charles Martland, a decorated member of the Special Forces, should be reinstated in the United States Army.
U.S. House of Representatives
2015-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 451
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2015
			Mr. Buchanan (for himself and Mr. Hunter) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the House of Representatives that Sergeant Charles Martland, a decorated
			 member of the Special Forces, should be reinstated in the United States
			 Army.
	
	
 Whereas, according to a New York Times report, members of the United States Army and Marine Corps serving in Afghanistan were advised to observe cultural and religious practices and that sexual abuse perpetrated by local allies was a matter of Afghan law;
 Whereas one United States soldier said that, from his bunk at a base in southern Afghanistan, he could hear Afghan police officers sexually abusing boys they had brought to the base and that at night we could hear them screaming but we’re not allowed to do anything about it;
 Whereas fighting in a foreign theater of war should not require members of the Armed Forces to turn a blind eye towards criminal perversion;
 Whereas protecting child predators is abhorrent and inconsistent with American values; Whereas Sergeant First Class Charles Martland left college to join the Army in response to the death in Afghanistan of former National Football League star Pat Tillman;
 Whereas Sergeant Martland has had an 11-year career in the Army’s Special Forces; Whereas while serving in Afghanistan, Sergeant Martland was awarded the Bronze Star for heroism, for jumping in the turret of a damaged Humvee, exposing himself to enemy bullets while returning fire to help his teammates gather sensitive equipment after their vehicle was struck by an improvised explosive device;
 Whereas Sergeant Martland courageously confronted a United States-backed Afghan military commander for keeping a boy chained to his bed as a sex slave; Whereas instead of commending Sergeant Martland for standing up to a child predator, the Army decided to expel him from the service;
 Whereas in September 2015, the Army rejected Sergeant Martland’s appeal to continue his service; Whereas Sergeant Martland’s dismissal will take effect on November 1, 2015; and
 Whereas members of the Armed Forces should be rewarded, not punished, for upholding American values: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)members of the United States Armed Forces should not be punished for standing up to child rapists;
 (2)putting the interests of Afghan rapists ahead of American war heroes is a national disgrace; (3)the Americans who should be punished are those who created and condone the immoral and reprehensible policy that encourages members of the Armed Forces to ignore child rape; and
 (4)the Secretary of Defense should immediately order the reinstatement of Sergeant First Class Charles Martland as a member of the Army.
			
